Lehman, J.
The plaintiff purchased a pawn ticket issued by the defendant. The pawn ticket described the pledge as one “ D ” ring, the letter “ D ” standing for the word “ diamond.” He claims that he took the ticket to the defendant’s shop and asked to see the ring, but was told by the defendant that they ‘1 do not show.” He then redeemed the ring for the sum of $61.80. As soon as he received the ring, he saw that it was evidently not a diamond ring and demanded back the sum paid to redeem. His demand was refusedj and he thereupon brought this action for fraud and deceit, in that the defendant falsely represented that the ring was a diamond ring.
*127No principle is better established in our jurisprudence than that there can be no recovery for fraud unless a false representation has been made, either with knowledge and intent to deceive or has been made by a person not knowing whether it was false or true, and not caring what the fact might be, recklessly paying no heed to the injury which might ensue. In this case the plaintiff has absolutely failed to show actual knowledge on the part of the defendant, and, though he has shown negligence on its part, it certainly cannot be said that the representation was made by a person who did not know or care whether the representation was true or false, for the pawn brokers themselves advanced the sum now sued for on their belief in the value of the ring.
It follows that, judgment should be reversed, and a new trial ordered, with costs to appellant to abide the event.
Whitaker, J., concurs; Bi.tur, J., concurs in the result.
Judgment reversed and new trial ordered, with costs to appellant to abide event.